Citation Nr: 1146580	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO. 10-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of frostbite of the feet, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1975 to August 1975 and from July 1977 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. Evidence added to the record since the prior final denial in August 2007 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating the claim.

2. Resolving all reasonable doubt in the Veteran's favor, residuals of frostbite of the feet is etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1. The August 2007 decision is final; new and material evidence has been received to reopen a claim of entitlement to service connection for a frostbite of the feet.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2. Residuals of frostbite of the feet were incurred during active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the claim and grant service connection for residuals of frostbite of the feet is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations.  

I. New and Material Evidence

The Veteran contends that he has a current disability related to frostbite of the feet as a result of frostbite he sustained on both feet in service.  Thus, he contends that service connection is warranted for this disability. 

The Veteran's original claim for service connection was denied in October 1978.  The claim has been denied several times subsequent to that decision with the most recent denial occurring in an August 2007 rating decision.  The Veteran did not timely appeal that decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007) [(2011)].

The basis for the original denial was that the in-service frostbite was acute and transitory and the treatment evidence did not reveal current residuals.  In a December 2004 rating decision the claim was reopened based on a treatment note from Dr. BN dated in August 2004, which stated that the Veteran had parasthesia due to previous frostbite.  The claim was again denied on the merits as the RO found that the competent and probative opinions that related the Veteran's symptoms to factors outside service outweighed the statement of Dr. BN.

In August 2007, the claim was denied because no new and material evidence had been submitted to address that deficiency.  In August 2009, the Veteran submitted a letter from Dr. CC, a podiatrist.  Dr. CC reviewed the service treatment records from 1978 that discuss the Veteran's frostbite injury, and stated that it is reasonable to assume that the Veteran's sequelae in the feet are consistent with an old frostbite injury.  Even though Dr. CC does not specify what symptoms he considered to be sequelae, the letter clearly indicates that Dr. CC believed the Veteran to have residuals related to frostbite of the feet experienced in service.  Although the statement of Dr. CC is in effect the same as that of Dr. BN as Dr. CC is a different physician, the letter is neither cumulative nor redundant of the evidence of record in August 2007 and it raises a reasonable possibility of substantiating the claim by providing further competent evidence in support of the Veteran having current residuals of frostbite related to his military service.  

Accordingly, the Board determines that the evidence submitted since the August 2007 decision is neither cumulative nor redundant of evidence of record at that time and raises a reasonable possibility of substantiating the claims.  Accordingly, the claim to reopen the previously denied claim seeking service connection for residuals of frostbite of feet is granted.

II. Service Connection 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reveal that he was treated for frostbite of both feet in February 1978.  He first filed a claim for service connection for residuals of the frostbite in May 1978.  He complained of pain at his VA examination in September 1978 and subsequent treatment evidence shows that he has complained of symptoms of pain since discharge from service and has also reported symptoms of parasthesia in both feet in recent years.  Thus, the record reveals an in-service event or injury and current symptoms that could constitute residuals.  Accordingly, the remaining element of a service connection claim is a relationship between the current symptoms and the in-service frostbite. 

In this regard, the Board observes that there are contradictory opinions of record.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of material contained in a record; every item of evidence does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).
The Board observes that the Court has found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  An opinion that contains only data and conclusions is afforded no weight.  Id.

September 1978 and March 1995 VA examiners stated that the Veteran had no residuals of the in-service frostbite injury.  A September 2004 VA treatment record reveals a diagnosis of polyneuropathy that was due to alcohol, drugs, and other idiopathic factors.  An August 2004 treatment note of Dr. BN states that the Veteran had parasthesia associated with previous frostbite.  A December 2004 VA examiner stated that the Veteran's neuropathy was less likely due to the cold exposure and was rather due to other health issues such as degenerative disc disease, osteoarthritis, and a femur bone mass first found in 2000.  A July 2006 treatment note indicates that the neuropathy was of unknown etiology.  Finally, Dr. CC stated that the Veteran had sequelae of the feet consistent with the old frostbite injury.  

Upon considering all of the above evidence, the Board concludes that it is at least as likely as not that the Veteran's current pain and neurological symptoms constitute residuals of his in-service cold injury.  In this regard, the Board notes that although the VA examiners documented the Veteran's subjective complaints, none of them addressed the Veteran's complaints of pain since service in stating the diagnosis, or lack thereof, or in forming their opinions.  Further, while VA treatment records relate the polyneuropathy to various factors including substance abuse, the December 2004 VA examiner related the symptoms to diagnosed orthopedic disorders of the spine and leg.  No rationale was provided in either case to support one cause above the other, which diminishes the probative weight of the conclusions.  See id.

In contrast, the two opinions relating the Veteran's symptoms to his in-service cold injuries were provided by podiatrists.  Neither of these physicians reviewed the claims file, but the lack of access to the claims file does not alone invalidate an otherwise competent opinion when the information upon which it is based is accurate.  Id.  Both physicians were aware of the Veteran's frostbite injury in service as documented in service treatment records, and Dr. CC reported reviewing the relevant service treatment records.  Therefore, as these physicians are specialists in a relevant area and had accurate knowledge of the Veteran's in-service injury and post-service complaints, the Board determines that their opinions are at least equal in probative value to the opinions provided in VA treatment records and VA examination reports.

Moreover, the Board considers the Veteran's ongoing complaints of pain in his feet since service, which began upon discharge, and finds that they suggest continuity of symptomatology from his time in service to the present.  Accordingly, the Board affords the benefit of the doubt to the Veteran and determines that it is at least as likely as not that he has symptoms that constitute a disability of residuals of frostbite of the feet that occurred in service.  Service connection for residuals of frostbite of the feet is, therefore, granted.


ORDER

New and material evidence having been received, the claim to reopen a claim of entitlement to service connection for residuals of frostbite of the feet is granted.

Service connection for residuals of frostbite of the feet is granted.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


